DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 3 and 4, recite the limitations
in claim 3 line 7 “in conjunction with a temperature rise in a hot forging process”  
in claim 4 line 7 “in conjunction with a temperature rise in a hot forging process” 
which are indefinite because it is unclear what ‘in conjunction with a temperature rise’ means and/or what steps or method the phrase is trying to claim. Specifically, it is not clear if this language requires the hot forging process and solution treatment process to occur simultaneously due to the phrase ‘in conjunction’ or if this language is requiring the part to remain in a heated condition from the hot forging process when solution treatment processing begins
Looking to Applicant’s specification, Figure 1 of the instant disclosure depicts the hot forging followed by solution treatment and Paragraph [0016] further states “In other words, the solution treatment process uses a temperature rise in a hot forging process”. Therefore, the person of ordinary skill in the art would interpret from this description in particular, that the forged part is still hot from the hot forging when they subject it to solution treatment. The claim has been interpreted as such.

Regarding claim 7 and 8 are rejected by virtue of dependency upon claim 3 and 4 respectively. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hori Masayuki [WO2017170429A1].

Regarding Claim 1 Masayuki discloses an invention of method of manufacturing of an aluminum alloy forging for an automobile suspension [Line 10-13] comprising as heat treatment process: a solution heat treatment process, a quenching process and an artificial age hardening process [Line 45-50]. 
With regard to the claimed feature requiring “the quenching process to be performed by bringing a lower surface of the aluminum forging to be disposed on a ground side when assembled to an automobile into contact with water before an upper surface of the aluminum forging opposite to the lower surface is brought into contact with the water”, Masayuki teaches performing quenching in an angle where the aluminum forging is partially submerged [Line 51-61, and FIG 1]. Masayuki’s drawings/figures clearly depicts as such, it necessarily follows that a surface is quenched before/after another surface, as long as the part is not submerged fully such that opposite surfaces are quenched simultaneously. With regard to the claim language “to be disposed on a ground side when assembled to an automobile”, it is noted this is the intended use of the aluminum forging. In the section 0054 of the specification of this application, the lower surface 21 of the forging 20 is brought into contact with water after the upper surface 22 is brought into contact with the water to perform the quenching process as shown in the figure FIG 2 (blue box). This determination of what is a “lower surface” and “upper surface” or in a other words determination of “a ground side when assembled to an automobile” is subjective and relative to the different suspension parts for different kinds of automobile. Therefore, the scope is so broad as to encompass all surfaces or even points on surfaces on any suspension part that are not the same. As shown in the following figures, while these drawings/figures are not drawn to scale, the FIG 2 (shown in right box in the figure below) clearly depicts an angled aluminum forging where the aluminum forging is partially submerged as such, it necessarily follows that a surface is quenched before/after and does not impart any differences with the prior art of Masayuki’s work as shown in left box in the figure below.   
[AltContent: rect]
    PNG
    media_image1.png
    628
    474
    media_image1.png
    Greyscale
[AltContent: textbox (FIG 1 of Masayuki [WO2017170429A1])]
    PNG
    media_image2.png
    314
    559
    media_image2.png
    Greyscale
[AltContent: textbox (FIG 2 of Application 17104265)][AltContent: rect]

Regarding Claim 2, Masayuki teaches a method of manufacturing of an aluminum alloy forging for an automobile suspension wherein an aluminum alloy forging is an Al-Mg-Si (6000 series) based alloy [Line 10-13]. 

Regarding Claim 5 Masayuki discloses an invention of method of manufacturing of an aluminum alloy forging for an automobile suspension [Line 10-13] wherein the temperature of the water in the quenching step is 30 to 70°C with a range of + 5°C and recites an example wherein the quenching is carried out at 40 to 45oC of an aluminum alloy forged material for automobiles [Line 110-115]. The specific example of Masayuki lies within the claimed range and the claim is anticipated. See MPEP § 2131.03.I.

Regarding Claim 6 Masayuki teaches a method of manufacturing of an aluminum alloy forging for an automobile suspension [Line 10-13], wherein the temperature of the water in the quenching step is 30 to 70°C with a range of + 5°C and recites an example wherein the quenching is carried out at 40 to 45oC of an aluminum alloy forged material for automobiles [Line 110-115]. The specific example of Masayuki lies within the claimed range and the claim is ‘anticipated’. See MPEP § 2131.03.I. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3-4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hori Masayuki [WO2017170429A1] as applied to claim 1 and/or 2 above, and further in view of Hisao Shishido [US20180148815A1].

Regarding Claim 3 and 4, Masayuki discloses a method of manufacturing of an aluminum alloy forging for an automobile suspension wherein an aluminum alloy forging is an Al-Mg-Si (6000 series) based alloy [Line 10-13]. Masayuki teaches the method further comprising a forging process performed immediately before the solution heat treatment process [Line 45-50]. But Masayuki does not teach the forging is performed in a heated condition or it is a hot forging process. However, one ordinary skill in the art knows that there is a temperature rise that occurs during any forging process due to the plastic deformation. 
	In the interest of compact prosecution, the teachings of Shishido are provided to demonstrate that a temperature rise would occur during forging. Specifically, Shishido discloses a method of manufacturing of an aluminum alloy forging for an automobile suspension [Section 0002] comprising, a hot forging [section 0086 - 0087] is done immediately before a solution heat treatment process [Section 0092].  Shishido teaches the aluminum alloy is subjected to hot forging performed at a material temperature of from 430° C to 550° C [Section 0087] and the work after the hot forging, the aluminum alloy forged is subjected to solution treatment which is held in a temperature range of 530° C to 570° C [0092]. The phrase recited in the claim 3 and 4, "in conjunction with a temperature rise in a hot forging process” is unclear but  please see the 112b 2nd paragraph rejection above. As explained there, but reproduced here for the clarity of the record, Figure 1 of Applicant’s disclosure in the specification depicts the hot forging followed by solution treatment and the Paragraph [0016] of Applicant’s specification further states “In other words, the solution treatment process uses a temperature rise in a hot forging process”. Therefore, one person of ordinary skill in the art would interpret from this description in particular, that the forged part is still hot from the hot forging when they subject it to solution treatment.   
Shishido’s work is analogous in the field of producing aluminum alloy forged, therefore It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Masayuki to reduce the risk of cracking and to create the shape of the part. 

Regarding Claim 7 and 8 all the discussion above for claim 1-4 is applicable and Masayuki teaches a method of manufacturing of an aluminum alloy forging is an Al-Mg-Si (6000 series) based alloy [Line 10-13], wherein the temperature of the water in the quenching step is 30 to 70°C with a range of + 5°C and recites an example wherein the quenching is preferably carried out at 40 to 45oC of an aluminum alloy forged material for automobiles [Line 110-115]. ]. The specific example of Masayuki lies within the claimed range. Shishido also teaches a hot water quenching performing at 30oC to 85oC for an Al-Mg-Si (6000 series) based aluminum alloy forging  [Section 0094]. 
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the quenching temperature from the ranges disclosed by Masayuki and/or Shishido to produce an aluminum alloy forging for automobile suspension part with high strength, because selection of "overlap or lie inside ranges disclosed by the prior art" has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I]. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

    PNG
    media_image5.png
    372
    619
    media_image5.png
    Greyscale

    PNG
    media_image2.png
    314
    559
    media_image2.png
    Greyscale
[AltContent: textbox (FIG 2 of Application 16952561)][AltContent: textbox (FIG 2 of Application 17104265)][AltContent: rect][AltContent: rect]Claim 1-8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim  1-8 of copending Application No. 17952561 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because, the only difference of this application over the other is, in claim 1 of this instant application recites in line 10 the word “before” is shown as bold in the phrase “into contact with water before an upper surface” whereas it is written as “after” in the corresponding portion of the claim 1 of Application No. 17952561. However in the paragraph [0051] of this application, “the lower surface 21 of the forging 20 is brought into contact with water before the upper surface 22 is brought into contact with the water to perform the quenching process’ as shown in the figure FIG 2 [in right box in the figure below], while similar FIG 2 of  Application No. 17952561 has been shown in in left box in the figure below for the comparison. 
The determination of what is a “lower surface” and “upper surface” is subjective and is so broad as to encompass all surfaces or even points on surfaces that are not the same. While this drawings/figures are not drawn to scale, the above figures clearly depict an angled forging where the forging is partially submerged as such, it necessarily follows that a surface is quenched before another surface. One ordinary skill in the art can call either of these surfaces “lower” or “upper” because, as long as the part is not submerged fully such that opposite surfaces are quenched simultaneously. Without setting the perspective and/or orientation of the part and/or of the artisan, upper and lower surfaces, as currently claimed, could be the same such that the issuance of these applications as patents would create an unjust extension of the right to exclude. According to FIG 2 [17014265], it is obvious for one of ordinary skill in the art to interpret 21 as an upper surface and 22 as a lower surface with from other side of the reference H. Therefore, the upper surface and the lower surface can be interchangeable and thus the word “after” and “before” can be interchangeable too.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZMUN NAHAR SHAMS whose telephone number is (571)272-5421. The examiner can normally be reached M-F 8AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Merkling Sally can be reached on (571)2726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZMUN NAHAR SHAMS/Examiner, Art Unit 1738                                                                                                                                                                                                        

/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736